—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered January 25, 1993, convicting defendant upon her plea of guilty of the crime of sexual abuse in the first degree.
Defendant contends on this appeal that the sentence of 1 to 7 years’ imprisonment that she received upon her guilty plea is harsh and excessive. Defendant was allowed to plead guilty to sexual abuse in the first degree in satisfaction of a 15-count indictment against her which included more serious charges and pleaded guilty knowing that she could receive the sentence ultimately imposed. Further, the sentence was less than the harshest possible. Upon reviewing the record, we find no basis to disturb the sentence imposed by County Court (see, People v Tranka, 191 AD2d 903; People v Gonzalez, 178 AD2d 850, lv denied 79 NY2d 948).
Weiss, P. J., Mercure, Cardona, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.